NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

PREMALAL RANASINGHE,                            No. 15-15310

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00369-ROS

and
                                                MEMORANDUM*
PALINAWADANAGE RAMYA
CHANDRALATHA FERNANDO,

                Plaintiff,
 v.

JOSEPH J. POPOLIZIO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Premalal Ranasinghe appeals pro se from the district court’s judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his diversity action alleging various Arizona state law violations. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Lee v. City

of Los Angeles, 250 F.3d 668, 679 (9th Cir. 2001). We affirm.

      The district court properly dismissed Ranasinghe’s claim for legal

malpractice because Ranasinghe failed to allege facts sufficient to show an

attorney-client relationship. See Paradigm Ins. Co. v. Langerman Law Offices,

P.A., 24 P.3d 593, 596 (Ariz. 2001) (attorney-client relationship arises when a

person manifests an intent that the lawyer provide legal services for the person, and

the lawyer manifests to the person consent to do so); Phillips v. Clancy, 733 P.2d
300, 303 (Ariz. Ct. App. 1986) (setting forth elements of legal malpractice claim).

      The district court properly dismissed Ranasinghe’s claim for negligent

misrepresentation because Ranasinghe failed to allege facts sufficient to show that

defendants owed him a duty, and his claim is based upon a promise of future

conduct. See Van Buren v. Pima Cmty. Coll. Dist. Bd., 546 P.2d 821, 823 (Ariz.

1976) (a negligent misrepresentation claim requires a showing of a duty owed and

a breach of that duty); McAlister v. Citibank, 829 P.2d 1253, 1261 (Ariz. Ct. App.

1992) (a negligent misrepresentation claim cannot be based upon a promise of

future conduct).

      The district court properly dismissed Ranasinghe’s claim for tortious


                                         2                                    15-15310
interference with contractual relations because Ranasinghe failed to allege facts

sufficient to show a valid contractual relationship or that defendants acted with

improper means or motive. See Neonatology Assocs., Ltd. v. Phoenix Perinatal

Assocs. Inc., 164 P.3d 691, 693-94 (Ariz. Ct. App. 2007) (setting forth elements of

tortious interference with contractual relations claim; defendant will ordinarily not

be liable for tortious interference absent a showing that the defendant’s actions

were improper as to means or motive).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Ranasinghe’s request for judicial notice, set forth in the reply brief, is

denied.

      AFFIRMED.




                                          3                                        15-15310